Exhibit 10.1(b)
(GRAPHIC) [l35639al3563915.gif]

FIRST AMENDMENT TO EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN AGREEMENT This First
Amendment (“Amendment”) to the Executive Supplemental Retirement Plan Agreement
(“Agreement”) dated April 29, 1999 is effective as of this 21st day of November,
2008 by and between Croghan Colonial Bank, an Ohio banking corporation (the
“Bank”), and Barry F. Luse, a current employee of the Bank (the “Executive).
RECITALS WHEREAS, the Bank and the Executive previously entered into the
Agreement for the purpose of providing the benefits described therein; and
WHEREAS, the Agreement must be amended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) by no later than
December 31, 2008; WHEREAS, the Agreement must have been, and the Bank has,
operated the Agreement in good faith compliance with Section 409A since
January 1, 2005; and WHEREAS, pursuant to transition relief issued under
Section 409A, the Bank and the Executive may change the time and/or form of
payments under the Agreement, subject to certain limitations, by no later than
December 31, 2008; and WHEREAS, the Bank and the Executive desire to amend the
Agreement by using transition relief under Section 409A to change the time and
form of payments of the Index Retirement Benefit payable on or after January 1,
2009 as described herein; and WHEREAS, the Agreement may be amended by the
mutual consent of the Bank and the Executive; and WHEREAS, the Bank and the
Executive desire to amend the Agreement as described herein effective as of the
date first set forth above. AMENDMENT NOW, THEREFORE, in consideration of the
foregoing, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Bank and the Executive hereby
agree as follows: 1. Each payment of the Index Retirement Benefit shall be
treated as a separate payment for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”). 2. Payment of the Index
Retirement Benefit for all calendar years beginning on or after January 1, 2009
shall be made in the form selected by the Executive on the “Election Form”,
attached hereto as Exhibit A, which Election Form must be signed and returned to
the Bank by the Executive by no later than November 27, 2008.

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l35639al3563916.gif]

3. Notwithstanding the foregoing, payment of any Index Retirement Benefit that
would otherwise have been paid prior to January 1, 2009 shall be paid pursuant
to the terms of the Agreement in effect immediately prior to the effective date
of this Amendment. Nothing herein shall be construed as causing payment of any
portion of the Index Retirement Benefit that would not otherwise be payable in
calendar year 2008 to be paid in calendar year 2008. 4. Any payment(s) made
pursuant to this Amendment shall be in full satisfaction of the Bank’s
obligations under the Agreement and, following such payment(s), no further
payment shall be due to the Executive and/or his beneficiary(ies). 5.
Capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement. 6. This Amendment is intended to comply with the requirements of
Section 409A and the regulations promulgated thereunder, and, to the maximum
extent permitted by law, shall be interpreted, administered and operated
accordingly. Nothing herein shall be construed as an entitlement to or guarantee
of any particular tax treatment to the Executive, and none of the Bank, its
Board of Directors or any other person shall have any liability with respect to
any failure to comply with Section 409A. The Bank may accelerate the time or
schedule of payment of the Index Retirement Benefit at any time the Agreement
fails to meet the requirements of Section 409A. Such payment may not exceed the
amount required to be included in income as a result of the failure to comply
with Section 409 A. 7. Agreed to and understood by both the Bank and the
Executive that there is no change to the previously entered into Life Insurance
Endorsement Method Split Dollar Plan dated April 9, 1999. IN WITNESS WHEREOF,
the Bank and the Executive have caused this Amendment to be executed as of the
date set forth above. BANK: By: Title: VP/CFO EXECUTIVE: BARRY F. LUSE Printed
Name

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [l35639al3563917.gif]

EXHIBIT A ELECTION FORM Croghan Colonial Bank Attention: Kendall Rieman 323
Croghan Street
Fremont, Ohio 43410 Re: Executive Supplemental Retirement Plan Agreement
Pursuant to the terms of the First Amendment (“Amendment”) to the Executive
Supplemental Retirement Plan Agreement dated April 29, 1999 (“Agreement”) by and
between you and Croghan Colonial Bank, an Ohio banking corporation (“Bank”), you
may elect to receive payment of the remaining installments of your Index
Retirement Benefit (as defined in the Agreement) as follows (please initial
one): • [ X ] Lump sum of $128,905.00 in 2009 The discount rate used to
determine present value of your remaining Index Retirement Benefit payments is
6.00%. The payment will be made the week of January 1, 2009. An amount of 15% or
$19,335.75 will be withheld and made payable to the IRS, and the remaining funds
of $109,569.25 will be made payable to Barry F. Luse. Notwithstanding the
foregoing, any election pursuant to this Election Form shall not cause any
payment of the Index Retirement Benefit that would otherwise be payable in
calendar year 2008 to be paid in a later calendar year or cause any payment of
the Index Retirement Benefit that would not otherwise be paid in calendar year
2008 to be paid in calendar year 2008. By signing below, you understand that the
payment described above is in full satisfaction of all obligations to you under
the Agreement and no further payments will be due to you or your
beneficiary(ies). Barry F. Luse Date: 11/21, 2008

 